DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019, 01/31/2020, 03/06/2020, 07/28/2020, 10/09/2020, 01/12/2021, 02/10/2021 and 04/28/2021 are being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:  On page 22, line 9, applicant recites “attaching at least one container of the plurality of panels” should be change to “attaching at least one container of the plurality of containers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 13, 24 and 36, applicant recites the limitation “face-to-face” is indefinite, as no “face” of the central panels has been defined.  Therefore, there is a lack of proper antecedent basis.
Claims 2-12, 14-23, 25-35 and 37-47 are also rejected under 112 (b) as being depended on independent claims 1, 13, 24 and 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-18, 22-30, 34-42 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson (3,653,506) in view of Sommarvia (4,441,611) and Lawrence (3,701,416).
As to claim 1, Arneson discloses a carrier (11) for holding a plurality of containers (10), the carrier comprising: a plurality of panels (Figure 1) comprising a top panel (22 and 31), a front central panel (27), a back central panel (27), a front attachment panel (28) foldably connected to the front attachment panel (Figure 4), and a back central panel (25) foldably connect to the back attachment panel (Figure 4), the front attachment panel and the back attachment panel (25, 28) configured to receive a portion of one or more containers (10 at the rim portion) of the plurality of containers, , the front central panel and the back central panel are positioned between and attached to adjacent container of the plurality of containers (Figure 2) and at least one access feature (34 and 35) that is positionable for allowing access to at least one container of the plurality of containers.  However, Arneson does not disclose the at least one the front central panel and the back central panel are in at least partial face-to face contact and the  access feature comprises a marginal portion of the top panel and a marginal portion of the at least one front attachment panel and the back attachment panel.  Nevertheless, Sommariva discloses a carrier for holding a plurality of container with a front central panel (4) and back central panel (4) in a face-to-face contact position  and position between and attached to adjacent container of the plurality of container (Figure 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front central panel and back central panel extend further and place in face-to-face and in between the container as taught by Sommariva to provide a contact surface for the central panel and the adjacent containers with adhesive (12) to further secure the article against the carrier. Lawrence discloses a holders (Figure 1) for containers (C), the holder comprises at least one access feature (6c, 6a, 5, 7, 8 and 4) that is positionable for allowing access to at least one containers (C) of the plurality of containers, the at least one access feature comprises a marginal portion (6C) of a top (6) panel and a marginal portion (8 includes 8e, 8f) of the at least one front attachment panel and at least one back attachment panel (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top panel of Arneson with marginal panel at the same plane separate by a hinged line as taught by Lawrence to provide a pivotable point at the top panel in order to provide bending of the access feature of Arneson to remove the plurality of containers.
As to claims 2, 14, 25 and 37, Arneson as modified further discloses at least one central panel adhered (abutting) to adjacent containers when containers are received.
As to claims 3, 15, 26 and 38, Arneson as modified further discloses at least one access feature is reconfigurable between a first configuration in which the marginal portion of the top panel is generally perpendicular to the at least one of the front central panel and the back central panel, and a second configuration in which the marginal portion of the top panel and the marginal portion of the at least one of the front attachment panel and the back attachment panel are raised to allow access to at least one container of the plurality of containers (as modified by Lawrence, Arneson teaches the marginal portion is on the same plane with the top panel thus making the marginal portion of the top panel general perpendicular to the at least one central panel at some point of pivoting and able to raise the access feature as taught by Arneson as shown in Figure 4 and 5).
As to claims 4, 16, 27 and 39,  Arneson as modified further discloses the access feature further comprises a side panel (23 and 30 of Arneson or 7 and 5 of Lawrence ) foldably connected to the marginal portion of the top panel and the marginal portion of the at least one of the front attachment panel and back attachment panel.  
	As to claim 5, 28 and 40, Arneson as modified further discloses the marginal portion of the top panel overlaps the marginal portion of at least one of the front attachment panel and back attachment panel.   (as shown in Figure 4 and 5 of the Lawrence).
	As to claims 6, 17, 29 and 41,  Arneson as modified by Lawrence further discloses wherein the marginal portion of the top panel is a first marginal portion of the top panel and the carrier further comprises a second marginal portion of the top panel, the at least one attachment panel is a front attachment panel (25) and the carrier further comprises a back attachment panel (28), the at least one side panel (23) is a front side panel and the carrier further comprises a back side panel (30) foldably connected to the back attachment panel, the top 19WBD (US) 47145710v1Attorney Docket No. R029 19870US.CP1panel comprises a central portion (22), the at least one access feature is a first access feature foldably connected to the central portion of the top panel at a first fold line, and the carrier further comprises a second access feature comprising the second marginal portion of the top panel and a marginal portion of the back attachment panel, the second access feature is foldably connected to the central portion of the top panel at a second fold line (Figure 4 and 5 of Lawrence shows first and second access feature are attached to the center panel with fold line).  It would be obvious to modify the top portion (22 and 31) of Arneson with front and back access feature because Arneson discloses two columns of the containers total of six containers in order to access the second columns of the plurality of containers.
As to claims 7, 18, 30, and 42, Arneson as modified further discloses the at least one central panel comprises a plurality of openings (33).  
As to claims 11-12, 22-23, 34-35 and 46-47, Arneson as modified further discloses the at least one of the front central panel, the back central panel , the front attachment panel and the back attachment panel comprises a plurality of handle openings (33 and the opening form by cut 38), the top panel comprises at least one handle feature (32), the at least one handle feature is aligned with the at least one handle opening.  
As to claim 13, Arneson discloses a blank for forming a carrier (11) for holding a plurality of containers (10), the carrier comprising: a plurality of panels (Figure 1) comprising a top panel (22 and 31), a front central panel (27), a back central panel (27), a front attachment panel (28) foldably connected to the front attachment panel (Figure 4), and a back central panel (25) foldably connect to the back attachment panel (Figure 4), the front attachment panel and the back attachment panel (25, 28) configured to receive a portion of one or more containers (10 at the rim portion) of the plurality of containers, , the front central panel and the back central panel are positioned between and attached to adjacent container of the plurality of containers (Figure 2) and at least one access feature (34 and 35) that is positionable for allowing access to at least one container of the plurality of containers.  However, Arneson does not disclose the at least one the front central panel and the back central panel are in at least partial face-to face contact and the  access feature comprises a marginal portion of the top panel and a marginal portion of the at least one front attachment panel and the back attachment panel.  Nevertheless, Sommariva discloses a carrier for holding a plurality of container with a front central panel (4) and back central panel (4) in a face-to-face contact position  and position between and attached to adjacent container of the plurality of container (Figure 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front central panel and back central panel extend further and place in face-to-face and in between the container as taught by Sommariva to provide a contact surface for the central panel and the adjacent containers with adhesive (12) to further secure the article against the carrier. Lawrence discloses a holders (Figure 1) for containers (C), the holder comprises at least one access feature (6c, 6a, 5, 7, 8 and 4) that is positionable for allowing access to at least one containers (C) of the plurality of containers, the at least one access feature comprises a marginal portion (6C) of a top (6) panel and a marginal portion (8 includes 8e, 8f) of the at least one front attachment panel and at least one back attachment panel (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top panel of Arneson with marginal panel at the same plane separate by a hinged line as taught by Lawrence to provide a pivotable point at the top panel in order to provide bending of the access feature of Arneson to remove the plurality of containers.  
As to method claim 24, Arneson discloses a method of forming a carrier (11) for holding a plurality of containers (10), the method comprises obtain a blank comprising a plurality of panels (Figure 1) comprising a top panel (22 and 31), a front central panel (27), a back central panel (27), a front attachment panel (28) foldably connected to the front attachment panel (Figure 4), and a back central panel (25) foldably connect to the back attachment panel (Figure 4), at least one access feature , folding the plurality of panels such that the front central panel and the back central panel are position between adjacent container of the plurality of the container; and attaching at least one container of the plurality of containers to at least one of the front central panel and the back central panel, the at least one access feature is positionable for allowing access to at least one container of the plurality of containers.  However, Arneson does not disclose the at least one the front central panel and the back central panel are in at least partial face-to face contact and the access feature comprises a marginal portion of the top panel and a marginal portion of the at least one front attachment panel and the back attachment panel.  Nevertheless, Sommariva discloses a carrier for holding a plurality of container with a front central panel (4) and back central panel (4) in a face-to-face contact position  and position between and attached to adjacent container of the plurality of container (Figure 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front central panel and back central panel extend further and place in face-to-face and in between the container as taught by Sommariva to provide a contact surface for the central panel and the adjacent containers with adhesive (12) to further secure the article against the carrier. Lawrence discloses a holders (Figure 1) for containers (C), the holder comprises at least one access feature (6c, 6a, 5, 7, 8 and 4) that is positionable for allowing access to at least one containers (C) of the plurality of containers, the at least one access feature comprises a marginal portion (6C) of a top (6) panel and a marginal portion (8 includes 8e, 8f) of the at least one front attachment panel and at least one back attachment panel (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top panel of Arneson with marginal panel at the same plane separate by a hinged line as taught by Lawrence to provide a pivotable point at the top panel in order to provide bending of the access feature of Arneson to remove the plurality of containers.
As to claim 36, Arneson discloses a package comprising a plurality of containers (10) and a carrier (11) for holding a plurality of containers (10), the carrier comprising: a plurality of panels (Figure 1) comprising a top panel (22 and 31), a front central panel (27), a back central panel (27), a front attachment panel (28) foldably connected to the front attachment panel (Figure 4), and a back central panel (25) foldably connect to the back attachment panel (Figure 4), the front attachment panel and the back attachment panel (25, 28) configured to receive a portion of one or more containers (10 at the rim portion) of the plurality of containers, , the front central panel and the back central panel are positioned between and attached to adjacent container of the plurality of containers (Figure 2) and at least one access feature (34 and 35) that is positionable for allowing access to at least one container of the plurality of containers.  However, Arneson does not disclose the at least one the front central panel and the back central panel are in at least partial face-to face contact and the  access feature comprises a marginal portion of the top panel and a marginal portion of the at least one front attachment panel and the back attachment panel.  Nevertheless, Sommariva discloses a carrier for holding a plurality of container with a front central panel (4) and back central panel (4) in a face-to-face contact position  and position between and attached to adjacent container of the plurality of container (Figure 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front central panel and back central panel extend further and place in face-to-face and in between the container as taught by Sommariva to provide a contact surface for the central panel and the adjacent containers with adhesive (12) to further secure the article against the carrier. Lawrence discloses a holders (Figure 1) for containers (C), the holder comprises at least one access feature (6c, 6a, 5, 7, 8 and 4) that is positionable for allowing access to at least one containers (C) of the plurality of containers, the at least one access feature comprises a marginal portion (6C) of a top (6) panel and a marginal portion (8 includes 8e, 8f) of the at least one front attachment panel and at least one back attachment panel (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top panel of Arneson with marginal panel at the same plane separate by a hinged line as taught by Lawrence to provide a pivotable point at the top panel in order to provide bending of the access feature of Arneson to remove the plurality of containers.
Allowable Subject Matter
Claims 8-10, 19-21, 31-33 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736